Citation Nr: 1132057	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-46 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for multiple joint pains, claimed as due to arthritis or to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and Mr. A.V.
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1988 to November 1992.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to California; original jurisdiction now resides in the Los Angeles, California RO.

In September 2010, the Veteran presented sworn testimony during a personal hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

As to the arthritis claim, the Veteran has contended that he suffers from multiple joint pains due to arthritis which were incurred as a result of his military service.  See the Veteran's claim dated July 2007.  However, at the September 2010 Board hearing, the Veteran alternatively asserted that his multiple joint pains are the result of an undiagnosed illness.  See the September 2010 Board hearing transcript, pg. 21.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized that issue of entitlement to service connection for multiple joint pains to include as due to arthritis or an undiagnosed illness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board additionally notes that at the September 2010 Board hearing, the Veteran indicated that he had intended to appeal the April 2008 RO initial assignment of a 10 percent disability rating for service-connected posttraumatic stress disorder (PTSD).  See the September 2010 Board hearing transcript, pgs. 2-3.  As evidenced by the claims file, a notice of disagreement was not filed within one year and the issue is, therefore, not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  To the extent that the Veteran intended to raise an increased rating claim as to the service-connected PTSD, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bronchitis, hemorrhoids, and multiple joint pains claimed as due to arthritis or an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with a left hip disability during the period of his appeal.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for left hip disability.

The Veteran seeks entitlement to service connection for a left hip disability.  As indicated above, the Veteran's claims of entitlement to service connection for bronchitis, hemorrhoids, and multiple joint pains will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue of entitlement to service connection for left hip disability.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated November 2007.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the November 2007 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the November 2007 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his left hip claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, lay testimony, and VA treatment records.  

The Veteran was not afforded a VA examination that addressed his claimed left hip disability.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's left hip claim is unnecessary in this case, because there is no objective and competent evidence of any diagnosis related to the left hip during the period of the appeal.  As will be discussed below, the Veteran's medical records do not contain a left hip diagnosis.  Indeed, the Veteran's service treatment records are absent any indication that the Veteran complained of or was treated for a left hip injury during his military service.  Notably, the Veteran sought treatment for "groin pain" in December 1988 and, upon physical examination, was diagnosed with a "hamstring muscle pull;" no left hip complaints were shown at that time.  The Veteran sought additional treatment for complaints of a "possible pulled hamstring" following a baseball injury in December 1989.  The physical examination conducted at that time also did not note any left hip symptoms or diagnoses; rather, the Veteran was diagnosed with a "soft tissue injury left posterior leg hamstring muscle."  Similarly, the October 1992 service separation examination indicated continuing complaints of painful right knee and leg with ankle impairment due to a football injury.  However, no left hip symptomatology was noted at the time of the October 1992 service separation examination.  As will be further detailed below, the evidence since the Veteran's military discharge does not show a current disability.  Accordingly, based upon the above-referenced evidence, the Board finds that the medical evidence of record is sufficient to decide this claim without a VA examination.  An examination is therefore not required as to this claimed disability.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case there is no competent medical evidence of current diagnosis of the claimed disability in service or during the period of the appeal.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, he testified a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).



Analysis

The Veteran is seeking entitlement to service connection for a left hip disability.  See, e.g., the September 2010 Board hearing transcript.  As noted above, service connection may not be granted without competent evidence of a current disability.  See Shedden and Rabideau, supra.  

The Veteran testified that he suffers from a diagnosed left hip condition.  See the September 2010 Board hearing transcript, pgs. 13-15.  However, contrary to the Veteran's assertions, the evidence of record is pertinently negative for any such diagnosis.  The Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no competent evidence of a diagnosed left hip disability during the period of the appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

In his September 2010 Board hearing testimony, the Veteran suggested that he was treated for complaints of left hip pain during his military service.  See the September 2010 Board hearing transcript, pg. 14.  On the contrary, a review of the Veteran's service treatment records shows that the Veteran was not treated for complaints of left hip pain during his military service, nor was he diagnosed with any left hip disability during that period.  As indicated above, service treatment records dated in December 1988 and December 1989 showed treatment for complaints of groin pain and "pulled hamstring."  The Veteran was diagnosed with a pulled hamstring muscle in December 1988 and a "soft tissue injury left posterior leg hamstring muscle" in December 1989.  Despite physical examination of the Veteran's lower extremities conducted in December 1988 and December 1989, he was not shown to have a left hip injury.  Crucially, the October 1992 service separation examination also did not show any continuing complaints of left hip symptomatology.  The musculoskeletal examination of the Veteran conducted at that time noted findings of continuing right knee and ankle symptomatology; however, abnormalities or complaints pertaining to the left hip were not shown at that time.

Following his November 1992 military discharge, the record shows that the Veteran was treated for a job-site injury in August 2001.  At that time, it was noted that he "slipped on wet cement at work and did the 'splits' with his legs.  He felt a sharp and stabbing pain along the left inguinal/groin region radiating to the pelvic region."  See the State of California Workman's Compensation evaluation dated August 2001.  Contrary to the Veteran's recent assertions (see the September 2010 Board hearing transcript, pg. 15), a pre-existing left hip injury was not shown at that time.  Rather, upon examination, the workman's compensation examiner diagnosed the Veteran with "lumbar discopathy, somatic dysfunction lumbar region, and lumbar radicular neuralgia."  See the State of California Workman's Compensation evaluation dated August 2001.  Critically, the Veteran was not diagnosed with a left hip injury; rather, his inguinal pain symptoms were linked to lumbar diagnoses.  No history of a left hip injury, nor continuing complaints related to the left hip were shown at the time of the August 2001 work injury or subsequently.  In a February 2008 letter, the Veteran's chiropractor indicated that the Veteran received treatment for low back pain and "severe inguinal pain."  He further indicated that the Veteran exhibited L4-L5, L5-S1 foraminal encroachment, upon magnetic resonance imaging (MRI).  The chiropractor did not note complaints or findings related to a left hip disability and a diagnosed disability of the left hip was not shown in the February 2008 letter.  Moreover, the Board notes that an X-ray performed in May 2007 revealed normal findings concerning the bilateral hips.  See the VA treatment records dated May 2007.

The Board does not have any reason to doubt that the Veteran's assertions of pain in his left hip region.  Regardless, symptoms such as pain alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  It is also noted that the Veteran's contention of multiple joint pains due to arthritis or undiagnosed illness is being remanded to the RO for further development.
In essence, the Veteran's claim rests on his own contentions that he suffers from a left hip disability.  The Board has considered those statements.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran's pain is a manifestation of a diagnosed left hip disability relates to an internal, not directly observable disability, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning the presence of a left hip disability are therefore not competent in this regard.  Rather, such a determination is a medical conclusion with requires medical expertise, for which the Veteran is not qualified.  As discussed above, the objective medical evidence does not support the Veteran's recent assertions that he experienced left hip symptomatology in service and thereafter.  This competent medical evidence against the Veteran's claim is more persuasive than his current recollections.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of a current left hip disability.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis during the period of the appeal, service connection may not be granted.  See McLain, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, element (1) has not been met, and the claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disability, as element (1) has not been met.  The benefit sought on appeal is accordingly denied.

Additional comment

As the Board noted above, the Veteran has asserted entitlement to service connection for multiple joint pains due to an undiagnosed illness.  The Veteran has not asserted entitlement to service connection for left hip pain as due to an undiagnosed illness; rather, his multiple joint pains claim has focused on symptoms of the knees, ankles, elbows, and hands.  See the September 2010 Board hearing transcript, pg. 20.  Although the Board has denied the Veteran's left hip disability claim due to an absence of a current disability during the period of his appeal, this denial is in no way a bar to the Veteran's claim of service connection for multiple joint pains due to an undiagnosed illness, should that claim encompass left hip symptomatology after the development ordered in the Remand section below.


ORDER


Entitlement to service connection for left hip disability is denied.


REMAND

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hemorrhoids.

The Veteran contends that he developed bronchitis and hemorrhoids during his military service which have continued to this day.  See, e.g., the September 2010 Board hearing transcript.

As to element (1), the Veteran has offered personal testimony concerning the presence of a current respiratory disability manifesting in symptomatology including coughing up phlegm and shortness of breath.  His spouse and father-in-law also offered testimony that the Veteran exhibits this symptomatology.  See the September 2010 Board hearing transcript, pgs. 4-12.  Likewise, the Veteran has contended that he experiences internal hemorrhoids which are manifested by bloody stool and itching and burning.  See id. at pgs. 17-19.  A review of the evidence of record documents a diagnosis of "possible bronchiolitis."  No other diagnosed respiratory disability is currently of record.  Further, although a diagnosis of hematochezia is documented in the VA treatment records, no diagnosis of hemorrhoids is so indicated.  See, e.g., the VA treatment record dated May 2009.  Accordingly, there remains a question concerning current diagnosis as to these claims.
With respect to element (2), service treatment records dated February 1989, March 1989, November 1989, April 1990, and November 1991 document the Veteran's complaints of coughing, congestion, and sore throat among other symptoms.  No diagnosis of bronchitis is contained in the record.  Moreover, the October 1992 service separation examination does not document a continuing diagnosis pertaining to these symptoms.  However, the Board does not dispute the Veteran's contentions that this symptomatology is potentially related to his current bronchitis claim.  Moreover, it is undisputed that the Veteran was exposed to oil field smoke during his service in Saudi Arabia during Operation Desert Storm.  See the service treatment record dated April 1991.  The Board therefore finds that element (2) is satisfied as to the claimed bronchitis for the purpose of this remand.  

As to the claimed hemorrhoids, the Veteran has pointed to in-service complaints of bloody stool and inflammation and pain in his anal region.  See the September 2010 Board hearing transcript, pgs. 12, 16-18.  The Board has thoroughly reviewed the record and observes that a September 1991 service treatment record shows that the Veteran complained of "blood upon bowel movement since this morning."  Inflammation and pain of the anus were noted at that time and the Veteran was diagnosed with "heat rash - anus area."  The Board notes that, in spite of the physical examination conducted at that time, the Veteran was not diagnosed with hemorrhoids.  Additionally, the October 1992 service separation examination did not document any continuing complaints of anal symptomatology or hemorrhoids diagnosis.  However, considering the Veteran's in-service complaints, the Board finds that element (2) is arguably satisfied for the purpose of this remand.

There are currently no medical opinions of record concerning whether there is a medical nexus to support his bronchitis and hemorrhoids claims.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In obtaining opinions as to the bronchitis and hemorrhoids claims, the Board notes a July 1995 statement from the Veteran in which he stated that "I have had a cough, spitting up yellowish/green mucous . . . a few times it was bloody."  He also reported "increase[d] bowel movements - six times a day."  Any medical opinion obtained as to these claims should discuss the significance, if any, of the Veteran's July 1995 report of these symptoms.

4.  Entitlement to service connection for multiple joint pains claimed as due to arthritis or to an undiagnosed illness.

The Veteran seeks entitlement to service connection for multiple joint pains; specifically, pain of the knees, ankles, elbows, and hands.  See the September 2010 Board hearing transcript, pg. 20.  He has contended that this symptomatology is due to diagnosed multi-joint arthritis or, alternatively, to an undiagnosed illness under 38 U.S.C.A. § 1117.  See id. at 21.

As indicated above, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

Because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive vasis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2010).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2010).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2010); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this particular case, however, the Veteran's claimed joint pains have potentially been attributed to a known (rather than unknown) clinical diagnosis.  Namely, in a May 2007 Persian Gulf Registry examination, the Veteran was noted to have a possible diagnosis of arthritis.  Follow-up x-rays of the lumbar spine, bilateral hips, and chest were normal.  See the VA treatment records dated May 2007.  X-rays of the ankles, knees, elbows, and hands were not performed at that time.  

Critically, there remain questions of whether the Veteran currently has diagnosed arthritis of multiple joints or if the pain that the Veteran reports is a symptom of an undiagnosed illness.  See Colvin, supra.  A VA examination is therefore necessary to determine the nature and etiology of this claimed disability.
Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of entitlement to service connection for an undiagnosed illness.

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  All records so obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

3. After the above is accomplished, VBA should schedule the Veteran for a VA examination with examiner(s) with appropriate expertise for the purpose of determining the etiology of his claimed bronchitis and hemorrhoids.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  

The examiner(s) should either diagnose or rule out bronchitis or any other respiratory disorder.  The examiner(s) should also diagnose or rule out hemorrhoids.

If a hemorrhoids or a respiratory disorder (to include bronchitis) is diagnosed, the examiner(s) should provide opinion(s) as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed hemorrhoids and/or respiratory disorder are related to his military service.  In rendering his/her opinion(s), the examiner(s) should specifically discuss the Veteran's July 1995 statement, as mentioned above.

The examination report(s) and medical opinion(s) should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

4. VBA should also schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of any disability manifested by joint pain of the multiple joints, (to include pain of the knees, elbows, hands, and ankles).  The claims folder should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  The examiner should also be notified that the Veteran was previously diagnosed with "possible arthritis."  All necessary tests should be accomplished.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed joint pain of the knees, ankles, hands, and elbows; or any other joint pain so identified, and opine as to whether any identified findings are attributable to known clinical diagnoses, to include arthritis.  The examiner should also render an opinion as to whether it is at least as likely as not that any identified joint disability (to include arthritis) is related to service.  If there are symptoms or complaints that are objectively demonstrated which are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.

A report of the examiner and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


